Little, J.
After a thorough and conscientious investigation of the evidence which was submitted in a former trial of this case, on a writ of error sued out to the refusal of the court below to grant a new trial, upon a conviction of murder, this court adjudicated that the evidence was not sufficient to authorize a conviction of that offense. 105 Ga. 653. Another trial of the case having been had and a verdict of guilty of murder having been again rendered by the jury, and the court below having refused to grant a new trial, and it appearing that practically the same evidence as to the details of the homicide was adduced on the second trial as on the first, it follows, in view of the judgment of this court first rendered, that *845the conviction can not lawfully stand. It was, therefore, error in the court below to refuse to set aside the last verdict; and its judgment is accordingly Reversed.
Argued January 16,
Decided February 2, 1899.
Indictment for murder. Before Judge Felton. Bibb superior court. December 8, 1898.
John R. Cooper, for plaintiff in error. J. M. Terrell, attorney-general, and Robert Hodges, solicitor-general, contra.

Ail the Justices concurring.